DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2020 October 06 has been entered.
 Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0182819 A1 (herein “Yang”).
Regarding claim 1, Yang discloses a vapor chamber structure (Figs. 5 and 6) comprising: a main body (at 1), the main body comprising: a first chamber (at 101) having the form of a flat cuboidal body with a heat spreading surface (outer surfaces of 10/11); a heat conducting tubular portion (one of tubular portions 2) extending from one side of the first chamber in a direction away from the first chamber and having a second chamber communicating with the first chamber (seen in Figs. 5 and 6), the tubular portion having the form of an elongated geometric body (seen in Fig. 6) wherein by 
Regarding claim 2, Yang discloses a second heat conducting tubular portion (the other tubular portion 2) extends from one end of the first chamber, the second heat conducting tubular portion having a third chamber, the capillary structure extending to the third chamber and the working fluid being partially filled in the third chamber.
Regarding claim 3, Yang discloses that the second chamber and the third chamber are not positioned on the same level as the first chamber (seen in Figs. 5 and 6).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang.
Yang does not explicitly disclose the use of fins on the first chamber. However, the examiner takes official notice that the use of radiating fins with vapor chambers is old and well known in the art and it would have been obvious to one of ordinary skill in the art to provide the vapor chamber of Yang with radiating fins in order to increase heat transfer surface area and improve heat dissipation from the system. It is noted that the well-known in the art statement has not been traversed. This statement is taken to be 
Response to Arguments
Applicant’s arguments (p. 5) regarding the 112 rejections, are persuasive in view of the amendments to the claims. The 112 rejections are withdrawn.
In response to applicant’s arguments (pp. 6-7) that Yang comprises two independent elements while the vapor chamber of the present invention is an integrated structure, the examiner does not find this persuasive. While the examiner does agree that the heat exchanger of Yang comprises more than a single element, it is noted that the claimed invention does not recite that the structure is monolithic. Furthermore, assuming arguendo that the claims did require a monolithic structure, this would not present an unobvious difference over Yang. Yang discloses every structural feature of applicant’s invention as it is currently claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T Schermerhorn Jr. whose telephone number is (571)270-5283.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763